          Case 2:20-cv-00398-SMB Document 1 Filed 02/24/20 Page 1 of 3



 1 Robert B. Zelms, Arizona Bar No. 018956
       rbz@manningllp.com
 2 Bree G. Brydenthal, Arizona Bar No. 035671

 3 bgb@manningllp.com
     MANNING & KASS
 4 ELLROD, RAMIREZ, TRESTER LLP
   3636 North Central Avenue, 11th Floor
 5
   Phoenix, Arizona 85012
 6 Telephone: (602) 313-5469
   Fax: (602) 313-5499
 7 Attorneys for Defendant

 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                                   DISTRICT OF ARIZONA

11 Moreno Freight LLC, an Arizona limited
     liability company,                               Civil Action No.:
12

13                      Plaintiff,
                                                      NOTICE OF REMOVAL
14             v.
15                                                    (Arizona Superior Court, Maricopa County
     Pennsylvania Manufacturers Association           Case No.: CV2019-095985)
16 Insurance Company,

17
                        Defendant.
18
19            Pursuant to 28 U.S.C. §§1332(a), 1441(a), 1446 and the applicable Local Rules of
20
     the District of Arizona, Pennsylvania Manufacturers Association Insurance Company
21
     (“Defendant” or "PMA"), hereby removes the above-captioned civil action from the
22

23 Superior Court in and for Maricopa County, State of Arizona, to the United States District

24 Court for the District of Arizona. In support thereof, Defendant states as follows:

25
         1. On or about December 16, 2019, Plaintiff Moreno Freight, LLC ("Plaintiff"), filed a
26
     Complaint in the Superior Court in and for Maricopa County, State of Arizona, against
27

28


     4821-5541-5476.1                             1
          Case 2:20-cv-00398-SMB Document 1 Filed 02/24/20 Page 2 of 3



 1 Defendant. Defendant waived service of the Summons and Complaint on or about January

 2
     23, 2020. Defendant filed its Answer on February 18, 2020.
 3
         2. In accordance with the procedure set forth in 28 U.S.C. §1446(a), a copy of the
 4

 5 Complaint served upon Defendant in the state court action is attached hereto as Exhibit A.

 6 Defendant's Answer is being filed in this Court and is submitted hereto as Exhibit B.

 7       3. This Notice of Removal is timely filed in accordance with 28 U.S.C. §§1441(b) and
 8
     1446.
 9

10
         4. Plaintiff is a limited liability company who claims to do business in the State of

11 Arizona with its principal place of business in Maricopa County, Arizona. (Complaint, ¶1).

12       5. Defendant is an insurance company domiciled in the State of Pennsylvania.
13
         6. Therefore, for purposes of removal jurisdiction, Plaintiff is a citizen of Arizona and
14
     Defendant is a citizen of Pennsylvania. Thus, complete diversity of citizenship exists
15

16 between Plaintiff and Defendant.

17       7. Plaintiff's Complaint alleges that Plaintiff sustained losses totaling $712,905.95
18
     Exhibit A.
19
         8. As authorized by 28 U.S.C. §1441, removal is based on the district court’s original
20

21 jurisdiction under 28 U.S.C. §1332, because diversity of citizenship between the parties

22 exist and the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00)

23
     not including interest and attorneys' fees.
24
         9. The undersigned has served the notice of the removal of this action on Plaintiff by
25

26 serving Plaintiff’s counsel with this notice of removal and by filing a copy of this notice of

27 removal with the Superior Court in and for Maricopa County, Arizona.

28


     4821-5541-5476.1                              2
          Case 2:20-cv-00398-SMB Document 1 Filed 02/24/20 Page 3 of 3



 1       10. True copies of all process, pleadings and orders which have been served or filed in
 2
     this case are attached hereto and filed herewith as Exhibit C.
 3
         11. As this action asserts a claim between diverse parties for an amount greater than the
 4

 5 jurisdictional threshold, the requirements of 28 U.S.C. §1332 have been satisfied and

 6 removal to this Court is proper.

 7            WHEREFORE, Defendant respectfully requests that this case be entered upon the
 8
     docket of the United States District Court for the District of Arizona, pursuant to 28 U.S.C.
 9

10
     §§1441 and 1446.

11

12            RESPECTFULLY SUBMITTED this 24th day of February, 2020.
13                                           MANNING & KASS
                                             ELLROD, RAMIREZ, TRESTER LLP
14

15

16                                           By: /s/ Robert B. Zelms
17
                                                 Robert B. Zelms, Esq.
                                                 Bree G. Brydenthal, Esq.
18                                               Attorneys for Defendant
19
                                    CERTIFICATE OF SERVICE
20

21            I hereby certify that on this 24th day of February, 2020, I electronically filed the

22 foregoing, using the CM/ECF system, which served the following CM/ECF participant:

23    Joel L. Herz
      LAW OFFICES OF JOEL L. HERZ
24
      3573 East Sunrise Drive, Suite 215
25    Tucson, AZ 85718
      joel@joelherz.com
26    Attorneys for Plaintiff
27

28 /s/ Lupe Alabado


     4821-5541-5476.1                              3
